 In the Matter of DICKSON-JENKINS MANUFACTURINGCo.andUNITEDGARMENT WORKERS OF AMERICA,LOCAL No. 181In the Matter of DICKSON-JENKINS MANUFACTURINGCo.andAMALGAMATED CLOTHING WORKERS OF AMERICA,LOCAL No. 303Cases Nos. C-199 and R-815, respectively.Decided November 1, 1939Men's Clothingand Ladies'Wearing ApparelManufacturing Industries-Record:reopened subsequent to final decision andorder-Complaint:amended ;additional unfair labor practicesalleged-Interference,Restraint,and Coercion:charges of,dismissed-Discrimination:charges of,dismissed-Order:dismissingamended complaint in so far as additional unfair labor practices alleged-In-vestigation of Representatives:controversy concerning representation of em-ployees;refusal by employer to recognize petitioning union until certified byBoard-UnitAppropriate for Collective Bargaining:production employees, in-cluding porters and the size-ticketmaker,but excluding the stockman, thegeneralutilityman,mechanics,shipping clerks,and line supervisors-Election OrderedMr. E. P. Davis,for the Board.Mr. Sidney L. SamuelsandMr. W. S. Winn,of Fort Worth, Tex.,for the respondent.Mr.KarlMueller,ofFortWorth, Tex., andMr.Herbert S.Thatcher,ofWashington, D. C., for the United.Mr. Jim Guthrie,of Dallas, Tex., andMr. John Abt,ofWashing-ton, D. C., for the Amalgamated.M71r.Walter T. Nolte,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 16, 1937, the National LaborRelations Board, hereincalled the Board,issued aDecision and Orderin the above-entitledcase to which the United Garment Workers of. America, Local No.181, herein called the United, is a party.'The Order,based upon13 N. L. R. B. 59.17 N. L. R. B., No. 4.18 DICIiSON-JLNBINS MANUFACTURING COMPANY19a stipulation entered into by all parties to the proceeding, providedthat Dickson-Jenkins Manufacturing Company, herein called the re-spondent, should cease and desist from interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act; from discouraging membership in the United; andfrom dominating or interfering with the administration of any labororganization of its employees or recognizing or dealing with theIndependent Garment Workers of America, herein called the Inde-pendent, or forming or maintaining any groups or designating anyindividuals to act as the representatives of its employees for the pur-pose of collective bargaining.The Order also provided that theIndependent should cease and desist from acting or attempting toact as a labor organization on behalf of the employees of the respond-ent, that the Independent should proceed immediately to completeand final dissolution, that the respondent should withdraw all recog-nition from the Independent as the representative of its employees,that the respondent and the Independent should immediately canceland rescind a contract made and entered into by and between themon June 10, 1937, and that the respondent should inform its em-ployees of the above provisions by means of notices posted in con-spicuous places about its plant.On December 28, 1937, the Board,acting on a motion filed with it by the United, issued an orderreopening the record in the case and granting permission to theUnited to file an amended charge.On January 19, 1938, Amalgamated Clothing Workers of America,Local 303, herein called the Amalgamated, filed with the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), herein calledthe Regional Director, a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe respondent and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On April 5,1938, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3 of National Labor Relations Board Rules andRegulations-Series 1, as amended, herein called the Rules and Regu-lations, ordered the Regional Director to conduct an investigation andprovide for an appropriate hearing upon due notice with respect tothe questions raised by the petition for investigation and certificationof representatives.At the same time the Board also ordered thatthe Regional Director issue an amended complaint on the amendedcharge and, acting pursuant to Article III, Section 10 (c) (2), andArticle II, Section 37 (b), of the Rules and Regulations, ordered thatthe cases arising from the petition and the charge of unfair laborpractices, as amended, be consolidated for the purpose of hearing. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon an amended charge duly filed by the United, the Board, bythe Regional Director, issued its amended complaint dated April 28,1938, against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act. Copies of the amended complaint andnotices of hearings in both the representation and the unfair laborpractices proceedings were duly served upon the respondent, theAmalgamated, and the United.With respect to unfair labor practices, the amended complaintalleged in substance that, in addition to the acts set forth in theoriginal complaint and, since July 16, 1937, the respondent had (1)dominated and interfered with the formation of the Amalgamated,the last of a line of three labor organizations, in that the respondenthad dominated and interfered with the formation and administrationof and contributed financial and other support to each of the threein the order in which they succeeded one another; namely, the Independent, the Industrial Garment Workers of America, herein calledthe Industrial, and the Amalgamated; (2) encouraged membership inthe Amalgamated and discouraged membership in ' the United ; and(3) discharged 65 employees during May 1937 and thereafter refusedto reinstate them and afforded irregular and discontinuous employ-ment to 11 other employees during June 1937 and thereafter becauseof their membership in and activity on behalf of the United, and inorder to discourage membership in that organization.On May 2, 1938, the Amalgamated filed a motion for leave to inter-vene in the unfair labor practices proceeding.On the same day, theRegional Director issued an order granting the intervention.Pursuant to the notices thereof, a hearing upon the petition andthe amended complaint was held at Fort Worth, Texas, from May 5through 21, 1938, before L. Richard Insirilo, the Trial Examiner dulydesignated by the Board.The Board, the respondent, the United,and the Amalgamated were represented by counsel and participatedin-the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.Upon the opening of the hearing, the.United filed a motion for leave to intervene in the representationproceeding and a plea that that proceeding abate until after a deci-sion had been rendered in the unfair labor practices proceeding.TheTrial Examiner granted the motion for leave to intervene but deniedthe plea in abatement.His rulings are hereby affirmed.Duringthe course of the hearing the Trial Examiner made other rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed. DICKSON-JENKINS MANUFACTURING COMPANY21On October 15, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.TheTrial Examiner found that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the Act and recommendedthat the respondent cease and desist from such unfair labor practices,reinstate 56 employees with back pay, and reimburse 11 others forwages lost as a result of discrimination with respect to hire and ten-ure of employment. The Trial Examiner also recommended that therespondent take certain other specified affirmative action to effectuatethe policies of the Act.Exceptions to the Intermediate Report were duly filed by therespondent and the Amalgamated and an opportunity to file briefsand argue orally before the Board was requested.Pursuant to noticeduly served upon all parties, a hearing was held before. the Board inWashington, D. C., on February 14, 1939, for the purpose of oralargument.The respondent, the United, and the Amalgamated wererepresented by counsel and participated in the argument. TheBoard has reviewed the exceptions to the Intermediate Report andthe briefs and arguments in support thereof and, exceptin so far asthey are inconsistent with the findings, conclusions, and order setforth below, finds them to be meritorious.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDickson-JenkinsManufacturing Company la is a corporation or-ganized and existing under thelaws of theState of Texas. It main-tains a principal office and manufacturing plant in Fort Worth,Texas, where it engages in the manufacture,sale, and distributionof work clothes, dress and semi-dress clothes, and sportswear.Therespondent's manufacturing plant is divided into the following.de-partments:(1) sportswear, (2) ladies' slacks,(3) overalls,(4) workpants,(5) dress and semi-dress pants, and(6) shirts.Prior to 1937, the respondent's annual sales volume was approxi-mately $1,000,000.It was stipulated in the record that, while thetotal volume of the respondent's business decreased in 1937 and there-after, the ratio of interstate business to total business remained thesame.The respondent markets its products in the southern andsouthwestern regions of the United States.Approximately one-halfof its sales are made outside of the State of Texas.11 Incorrectly designated in the complaint and petition as Dickson-JenkinsManufac-turing Co. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeventy-five per cent of the respondent's raw-material supply, con-sisting chiefly of cotton cloth in the bolt, is purchased outside of theState of Texas.II.THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local No. 181, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership operating and production employees ofthe respondent.Amalgamated Clothing Workers of America, Local 303, is a labororganization affiliated with the Committee for Industrial Organiza-tion ,2. admitting to its membership all employees of the respondent,except the office force and those having power to hire and discharge.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionIn March 1937 the United, having had some members among therespondent's employees since 1928 or 1929, began a membership drivein an effort to enlist the support of a majority.As a result of thisdrive, the United succeeded in enrolling as members 208 of the ap-proximately 512 employees then on the respondent's pay roll.EarlyinMay 1937, the respondent began inserting into the pay envelopesof its employees a series of notices on the subject of the employer andemployee relationship.Two of the notices purported to be interpre-tations and explanations of the Act, emphasizing the freedom ofemployees to join or refrain from joining any union or to organizea union of their own in preference to any existing organization.These notices also emphasized the right of an employee to deal di-rectly and individually with his employer if he chose to do so.Thethird in the series of notices contained a statement to the effect thatthe future policy of the respondent would be that of the open shopand assured the employees at the same time that they would be hiredwithout discrimination, solely on the basis of their qualifications forthe respondent's work.At about the same time, five of the respond-ent's employees, a presser, a floorlady, and three machine operators,began the organization of what they termed a "company union."They retained a local attorney, W. Sproesser Winn, and on the morn-ing of May 13 caused to be distributed, on the respondent's time andat its expense, a printed notice of a meeting to be held in the plantat 11:30 a. m. that day., The notice, signed by the committee of five,stated that the meeting was being called for the purpose of forminga union composed of the respondent's employees and outlined the2Now the Congress of Industrial Organizations. DICIiSON-:IENKINS MANUFACTURING COMPANY23advantages to be gained from such an organization.Work wasstopped at the appointed time upon a signal from one of the membersof the committee and the meeting was held without objection from therespondent.The meeting resulted in a determination to carry outthe proposed plan, and several of the employees spent considerabletime during the remainder of the day.securing.signatures to petitionsin support of the proposed organization.On June 4, 1937, the Inde-pendent was incorporated as a non-stock corporation pursuant tothe laws of the State of Texas.At that time, it claimed a member-ship of 275.During the time when the Independent was being organized, therespondent's plant was being shut down by means of a gradual layingoff of employees.The first of such lay-offs came on May 13, the dayof the first organization meeting.They culminated on May 22, witha virtual cessation of operations.It is established in the record thatthis shutting-down process was decided upon at a management con-ference on May 1.0 after a comprehensive review of the respondent'scurrent business situation led the respondent's officers to concludethat curtailment of production was necessary.On June 10, 1937, while the plant was still shut down, the re-spondent entered into a written contract with the Independent.Under the'ternis of the contract the respondent recognized the Inde-pendent as the collective bargaining agent for its members and forothers authorizing it to represent them; agreed to return the membersof the Independent to work, commencing June 14, 1937, and tocomplete the return to work of all members of the Independentwithin 3 weeks thereafter; and agreed to employ only members ofthe Independent in the cutters, pressers, shipping, timeworkers, piecework, inspectors, shirt, overalls, pocket and sergers, and line workers'departments, provided however that non-members might be hiredand kept on the pay roll for a period. not exceeding 4 weeks. Thelatter provision of the contract was conditioned upon an amendmentto the bylaws of the Independent to provide for an investigation bythe executive committee of the Independent of all applicants formembership voted down at the membership meeting at which theirnames were first voted upon. The contract also provided that, shouldthe bylaws be amended and the above provision become operative,termination of employment of applicants would be suspended duringthe period of investigation by the executive committee.The respondent reopened its plant on June 14, 1937, on a limitedbasis, rehiring a small group of its former employees, some of whomwere not members of the Independent at the time.A copy of thecontract with the Independent was posted upon the bulletin board,however, and non-member employees were informed that they must247384-40-vol. 17--3 24DECISIONS: OF NATIONAL .LABOR. RELATIONS BOARDjoin the Independent if they wished to keep their jobs.Althougl}some of the non-member employees did not respond promptly- tothis pressure, no action was taken. against any of them pendii g.the expiration of the 4-week period of employment allowed to eachunder the terms of the contract.-.There were no further developments in the situation prior to. theopening of the Board's hearing on June 21, 1937, upon a .charge- of.unfair labor practices filed by the. United.That hearing was con-cluded on June 24, 1937, and settled by the stipulation and agree-ment of all parties which formed the basis for the Decision and Order.of the Board referred to above. In conformity with the terms ofthe stipulated settlement of the case, the Independent held a meet-ing on June 24 and voted complete dissolution.Hubert Holland,secretary and treasurer of the respondent, appeared before this meet-ing of the Independent, advised the group to, affiliate with the United.,and assured them that they could do so without objection from therespondent.Sherman, au international representative of the United,also appeared before the members of the Independent on this- occasion.He invited them to a meeting of the United to be held thefollowing evening, June 25, and promised that they would be takenin as members and permitted to, vote in a scheduled election. oflocal officers.-Although most of the-members of the Independent attended themeeting of the United on June 25, they were not afforded an op-portunity to become members.They were invited to return to ameeting of the United to-be held on the following Friday and wereassured that their admission to membership would be accomplishedat that time.Few of them accepted the invitation; however, for inthe meantime they had met and decided to establish a new organi-zation of their own.Their decision to do so was prompted bydissatisfaction with Sherman and the United following the meetingof June 25.The new organization took the form of an unincorporated associa-tion and adopted the name Industrial Garment Workers of America.Its leadership and membership .were practically the same as thatof the Independent and the books, records, and funds with which itbegan business were taken over from the Independent. It was, how-ever, counseled by an attorney, Joe Spurlock, who had had no con-nectionwith the Independent.Furthermore it held no meetingson the respondent's time or property, received no support or assist-ance from the respondent, and entered into no contractual agreementwith the respondent.The Industrial, in point of fact, failed in anattempt to win recognition from the respondent.The respondentrefused its request for recognition as an exclusive collective bargain- DICIiSON-JENKINS MANUFACTURING COMPANY25ing agent of the' employees, insistiiig' upon certification by the Boardas a prerequisite.Thereafter the attorney for the Industrial advised its membersthat-affiliation with an international union would be preferable toa long' drawn out and-expensive attempt to obtain recognition ontheir own account.The members' of the Industrial thereupon in-structed their attorney to reopen negotiations with the United. Sev-eral conferences were had with Sherman in an attempt to securea separate United charter for the Industrial group.Although Sher-man opposed the request for a separate charter, he was. invited toappear before a meeting of the Industrial for the purpose of reach-ing an understanding with respect to affiliation.On' this occasion,Sherman failed to win over the members of the Industrial.Opposi-tion to him was in fact 'increased to such' an extent that the meetingwas marked by speeches from the floor in opposition and opendefiance.In the meantime, the attorney for the Industrial had onhis' own initiative opened negotiations with the Committee for In-dustrial Organization.Within a short time, the Industrial was putin contact with representatives of the Amalgamated.Thereafter,'representatives of, theAmalgamated attended several meetings ofthe Industrial. .On September 25, 1937, the members of the In-dustrial voted to dissolve their organization and to affiliate with theAnialgam tited.Following this vote, Amalgamated membership ap-jplicationswere distributed and signed by approximately 186 in-dividuals.The officers of the Industrial were continued in officeas temporary officers of the Amalgamated until such time as a chartercould be formally installed and an election of officers held.Thefinancial secretary-treasurer transferred the funds of, the Industrialto the account of the Amalgamated., Thereafter the Amalgamatedasked' the respondent , for recognition as an exclusive representativeof the employees but was told' that the respondent intended to.with-hold such .recognition from any labor organization until it obtainedcertification from the Board.The respondent had not grantedrecognition to the Amalgamated up to date of the hearing.Although the record sufficiently establishes that the Independentwas' the recipient of support and assistance from the respondent, it isbarren of any evidence that the respondent in any manner dominatedor interfered with or supported or assisted either the Industrial orthe Amalgamated.There was in fact only one occasion after theIndependent ceased to function when the' respondent aided any labororganization.That was on June. 24, when it advised the formermembers of the Independent to join the United. Furthermore, therespondent evidenced 'impartiality toward both the Industrial andthe Amalgamated by refusing their requests for exclusive 'recogni- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.3The fact that the leaders and members of the three organiza-tionswere essentially the same and funds and record books weretransferred from organization to organization is not alone sufficient,in our opinion, to establish that the respondent's interference with,domination and support of, and assistance to the Independent carriedover to the Industrial and in turn to the Amalgamated 4We find that the respondent has not, by encouraging membershipin or dominating 'or interfering with the formation or administra-tion of the Amalgamated or by contributing financial or other sup-port to that organization, interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed to them in Section7 of the Act.We will, therefore, dismiss the allegations of theamended complaint in this respect.B. The alleged discriminations with regard to hire and tenure ofemploymentThe names of 9 of the 65 individuals alleged to have been dis-charged and refused reinstatement because of their affiliation with theUnited were withdrawn from the amended complaint during thecourse of the-hearing on motion of counsel for the Board. In so faras the amended complaint alleged that discriminations were practicedagainst the 56 remaining employees by reason of discharges duringMay of 1937, it was founded upon the theory that the shut-down ofthe plant at that time was for the express purpose of executing aclosed-shop contract with the Independent.As we have stated above,however, the record establishes that the shut-down was determinedupon on May 10, prior to the organization of the Independent.Furthermore, the record supports the contention of the respondentthat the shut-down was caused by adverse business conditions.Weconclude, therefore, that the allegations that the 56 employees werediscriminatorily discharged during May of 1937 are not substan-tiated by the evidence.The remaining allegation of the amended complaint with respectto the 56 employees is that they were refused reinstatement. In thatrespect they fall into the same general category as 11 employees al-leged to have been given occasional, irregular, and temporary employ-ment because of their membership in the United.The issue as to the67 employees is - whether discriminatory treatment was accorded toany of them subsequent to the reopening of the plant on June 14,1937.S Cf.Matter of Mohawk Carpet Mills, Inc.and TextileWorkers' Organizing Committee,12 N. L. R. B. 1265.4Cf.MatterofWisconsinTelephoneCompanyandTelephone Operators Union, Locale175 A, 165 A, 205 A, and 201 A, International Brotherhood of Electrical Workers,12 N. L.R. B. 375;Matter of Mohawk Carpet Mills, Inc.andTextileWorkers' Organizing Com-,nittee, supra. DICKSON-JENKINS MANUFACTURING CO_IIPANY27Each one of the 56 employees alleged to have been refused rein-statement testified for the record, either orally or by deposition.Theessence of the testimony of each is that she joined the United priortoMay 1937, that she was laid off during that month, and that shewas not reemployed subsequent to the reopening of the plant onJune 14, 1937.None of these witnesses testified that the security ofher position had been threatened by the respondent because of hermembership in the United. - None established affirmatively that therespondent knew of her membership in the United, although it maybe reasonably inferred from the whole record that the respondentknew of the United membership of at least some of these employees.Most of the 56 never returned to the plant after the May shut-downto inquire for work because they had been told they would be calledwhen needed.Those who did apply for employment were told thatnothing was available and were assured that they would be calledwhen work became available.All of the 11 employees alleged to have been given occasional, ir-regular, and temporary employment after June 1937, were rehiredwhile still members of the United on various dates in the period fromJune 14 to September 14, 1937.The testimony of each of the 11 isessentially the same as that of the 56, except that in addition eachrecounted the nature and extent of her employment with the re-spondent subsequent to June 14, 1937.Eight of the 11 were continuedupon the pay roll until November or December 1937, when they werelaid off along with other employees in the course of a. customary be-tween-season shut-down.They were not reemployed when operationswere resumed early in 1938. The situations of each of the three remain-ing employees are separate and distinct.One, Nora Bennett, was re-hired about July 1, 1937.She was put to work on a production linefor about 2 weeks and then was told that she was too slow for line work.She was thereupon given piece work but quit, according to her ownstatement, because she found that she could not make expenses onthat basis.She received her final pay check on July 17, 1937.An-other, Cecil Rotten, was rehired on July 2 and discharged on July 23,1937, under an accusation of insubordination.The charge of insub-ordination does not appear ill-founded on the basis of the record.Thethird, Mary Butler, was still on the pay roll at the time of the hearing.She had worked as a line supervisor and was paid on a weekly salarybasis prior to the shut-down in May 1937.She was laid off for only3 days during that shut-down and was rehired at,her former salary.In view of the fact that the department which she had previouslysupervised was not then in operation, she spent most of her time subse-quent to her reemployment operating a machine.On June 27, 1937,she was reduced to the status of an hourly paid employee. On July24, 1937, she was restored to her former weekly salary basis, although 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe continued to spend most of her time operating a machine and.had only two or three employees under her supervision.Her employ-ment was continued on this basis until the between-season shut-downin December 1937. She was reemployed on February 21, 1938, againon an hourly basis.She was told at that time that the fact that therewas only one other employee working with her would necessitateplacing. her on an hourly basis again but that when employment inthe department increased she would be returned to her former status.On April 27, 1938, she was returned to a weekly salary basis.Her contention is that her earnings were reduced during the period,totaling 3 months, when she was employed as an hourly paid employee.It is apparent from the foregoing that, if discriminations based uponmembership in the United were practiced by the respondent, they canbe -determined only on a general, relative basis rather than an indi-vidual basis.We are of the opinion, however, that the record failsto establish discriminations on that basis. It is clear from the evi-dence that employment continued at a considerably slackened pacefrom the date of the reopening of the plant on June 14, 1937, to thedate of the hearing.As compared with a pay roll of approximately512 prior to the May 1937'shut-down, there were approximately 308on the pay roll at the date of the hearing. The respondent had hiredno new employees up to that time. It had not confined its rehiring toformer employees who were not members of the United. In fact,the record affirmatively establishes that the rehiring of members ofthe United approached the proportion which members of the Unitedbore to the total number of employees prior to the May 1937 shut-down.Since the United failed to put its membership list in evidence,no accurate comparison is available.However, the oral testimonyof Mina Boone, business agent for the United until July 7, 1937, indi-cates that the respondent had approximately 208 members of theUnited on its pay roll in May 1937, when it was employing approxi-mately 512 employees, and that 98 of the original 208 were on the payroll of March 17, 1938, when the respondent was employing approxi-mately 308 employees.The record establishes similar ratios in twodepartments of the plant, with regard to which there is evidence inthe record.Of a United membership of 19 in the sports goods de-partment, employing 26 people in May 1937, 8 had not been calledback at the time of the hearing.Of 34 employees working on a pro-duction line known as Line 1 in May 1937, 25 were members of theUnited.Thirteen of the 25 had not been called back to work at thetime of the hearing.The respondent established that it eliminated some departments fol-lowing the May 1937 shut-down, - that it revamped the productionmethod in the remaining departments in an effort to cut down the costof production, and that it rehired employees on the basis of the DICIiSON-JENKINS MANUFACTURING COMPANY29changed situation, having in mind .not only: the curtailed. operationsbut also the rearrangement of the facilities of production.It also es-tablished that it had not in the past and did not then follow anysystem of seniority in rehiring and that such employees as were rehiredwere not returned necessarily to their former positions.The recorddoes not disprove the respondent's contention that it followed a policyin rehiring whereby employees were returned to work on the basis oftheir ability and suitability to the needs of the respondent's curtailedand revised production system.We are of the opinion, therefore, that the record fails to substantiatethe allegations of the complaint to the effect that the respondent refusedreinstatement after the May 1937 shut-down of its plant to 56 employeesand, after June 1937, gave occasional, irregular, and temporary em-ployment to 11 others because of their affiliation with the United andin order to discourage membership in that labor organization.We find that the respondent has not discriminated against its em-ployees in regard to their hire or tenure of employment or the termsor conditions of their employment, thereby discouraging membershipin the United.We will, therefore, dismiss the allegations of theamended complaint in this respect.Since none of the allegations of unfair labor practices which theamended complaint added to those included within the original com-plaint and determined by the Board's Decision and Order of July16; 1937,5 has been found to be supported by the record, the amendedcomplaint will be dismissed in so far as it contains such additionalallegations..IV. THE QUESTION CONCERNING REPRESENTATIONThe petition filed by the Amalgamated alleges that the respondentrefused to recognize that organization as a collective bargaining repre-sentative of its employees.The record establishes that the respondentrefused to recognize the Amalgamated as an exclusive representative,upon request.Moreover, it is clear that the respondent will continueto refuse to recognize any organization which has not been certified bythe Board.We find that a question has arisen concerning the representation ofemployees of the respondent.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondent"Cited in footnote1, supra. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI.THE APPROPRIATE UNITIn its petition, the Amalgamated described the appropriate unitfor collective bargaining as including all employees except those em-ployed exclusively in the office, those with complete authority to hireand discharge, and salesmen.At the hearing it specified that such aunit would include, in addition to machine operators, employees classi-fied'as shipping clerks, porters, mechanics, cutters, and pressers.TheUnited contended that the appropriate unit should be confined tomachine operators. or production employees.In conformance with its general position with respect to the ap-propriate unit, the Amalgamated contended that line supervisors, whohave no power to hire or discharge, should be included within theunit.The United objected to the inclusion of line supervisors forthe purpose of ,in election on the ground that, according to its custom,such employees are eligible to membership but not to voting privileges.During the course of the hearing, the two labor organizations agreedto recommend to the Board that in any election conducted among theemployees line supervisors should not be permitted to vote.They didnot, however, reach any agreement on the question of whether or notline supervisors should be included within the appropriate collectivebargaining unit.The problem of determining an appropriate unit therefore resolvesitself into a question of whether porters, a size-ticket maker, mechanics,shipping clerks, a stockman, a general utility man, and line supervisorsshould or should not be a part of the appropriate unit.In a recent case involving a similar industry and in which affiliatesof the same parent labor organizations made similarly divergentclaims with respect to the composition of the appropriate unit, weexcluded from the unit employees whose duties were the equivalentof those of the stockman, the general utility man, the mechanics, andthe shipping clerks on the ground that their work was not directlyrelated to production activities in the plant. In the same case, weincluded within the appropriate unit employees whose duties cor-respond with those here designated as porters and the size-ticketmaker for the reason that they were engaged in activity directlyrelated to production.Since the considerations which we foundcontrolling in that case are equally persuasive here, we will makesimilar inclusions and exclusions from the appropriate unit."Matter of The Hawk and Buck Co., Inc.andUnited Garment Workers of America, LocatNo. 22,9, 12 N. L.R. B. 230. DICKSON-J]NKINS MANUFACTURING COMPANY31We will also exclude line supervisors from the unit.Employeeswithin this classification exercise extensive powers of supervision overmachine operators.Although line supervisors have no power to hireor discharge, they direct the work of groups of employees number-ing in some cases 30 or more. Practically all of their time is takenup with supervision and they do not regularly devote any portionof their time to the operation of a machine for the purpose of pro-duction..The above factors, together with the agreement of the twolabor organizations here involved that line supervisors should not beeligible voters in an employee election, have prompted us to our deci-sion excluding employeeswithin thatclassification from the appro-priate collective bargaining unit.We find that the production employees of the respondent, includ-ing porters and the size-ticket maker, but excluding the stockman,,the general utility man, mechanics, shipping clerks, and line super-visors, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the re-spondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VII.THE DETERMINATION OF REPRESENTATIVESAs we have stated above, the United claims that its membershiplist included 208 of the respondent's employees in May 1937. It alsoclaims that 98 of its May 1937 members were on the respondent'spay roll as of March 17, 1938.According to testimony in the record,approximately 186 of the respondent's employees signed applicationsfor membership in the Amalgamated at the meeting of September24, 1937, after dissolution of the Industrial and affiliation with theAmalgamated was voted.The Amalgamated also introduced at thehearing an unauthenticated membership list containing 322 names.While both labor organizations thus laid claim to substantial mem-bership among the respondent'semployees,neither offered docu-mentary proof.They joined in requesting the Board to hold anelection to determine the question concerning the choice of represent-atives.We find that the question concerning representation whichhas arisen can best be resolved by holding an election by secretballot.No specification was made by any party at the hearing as to thepay-roll date to be used in determining eligibility to vote in an elec-tion conducted by the Board.We are of the opinion that a currentpay roll is most suitable under the circumstances of this case andwill best serve to effectuate the policies of the Act.We shall, there- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, direct an election by secret ballot among employees of therespondent during the pay-roll period last preceding the date of this,Direction of Election, to determine whether they desire to be repre-.sented by the United, the Amalgamated, or neither.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :.CONCLUSIONS OF LAW1.The operations of the respondent, Dickson-Jenkins Manufac-turing Company, occur in commerce, within the meaning of Section,2 (6) of the Act.2.United Garment Workers of America, Local No. 181, andAmalgamated Clothing Workers of America, Local 303, are labororganizations, within the meaning of Section-'2 (5) of the Act.3.The respondent, by those acts alleged in the amended com-plaint but not included within the original complaint, has not en-gaged in unfair labor practices, within the meaning of Section 8(1) and (3) of the Act.4.A question affecting commerce has arisen concerning the rep-,resentation of employees of Dickson-Jenkins Manufacturing Com-pany, Fort Worth, Texas, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.5.The production employees of Dickson-Jenkins ManufacturingCompany, including porters and the size-ticket maker, but exclud-ing the stockman, the general utility man, mechanics, shippingclerks, and line supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe amended complaint against the respondent, Dickson-JenkinsManufacturing Company, Fort Worth, Texas, be, and the samehereby is, dismissed, in so far as it alleges unfair labor practices inaddition to those alleged in the original complaint and determinedin the Board's Decision and Order dated July 16, 1937.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofCited in footnote 1,supra. DICKSON-JENKINS MANUFACTURING COMPANY33National Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED 'that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargaining,an election by secret ballot shall be conducted as early as. possiblebut not later than thirty (30) days ' from the date of this Directionof Election under the direction and supervision of the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), acting inthe matter as agent for the National Labor Relations Board, subjecttoArticle III, Section 9, of said Rules and Regulations, among theproduction employees, including porters and the size-ticket maker,but excluding the stockman, the general utility Rnan, mechanics,shipping clerks, and line supervisors, employed by Dickson-JenkinsManufacturing Company, Fort Worth, Texas, during the pay-rollperiod last preceding the date of this Direction of Election, includ-ing employees who did not work during such pay-roll period be-cause they were ill or on vacation and employees who were then orhave since been temporarily. laid off, but excluding employees who.quit or are discharged for cause between the pay-roll period and thedate of the election, to determine whether they desire to be repre-sented by United Garment Workers of America, Local No. 181, affili-ated with the American Federation of Labor, or by AmalgamatedClothingWorkers of America, Local 303, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining, or by neither.'MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision, Order, and Direction of Election.